 

Exhibit 10.5



 

Share Equity Pledge Agreement

 

BETWEEN

 

Nanjing Kangjiafu Investment Consulting Co., Ltd.

 

AND

 

LIAO YAZHONG

 

ZHANG ZHANGMEI

 

QU HUIWEN

 

WUXI KANGJIAFU ROYAL TRADITIONAL INVESTMENT MANAGEMENT CO., LTD.

 

 

 

JANUARY 2014

 

WUXI, CHINA

 



 

 

  

Share Equity Pledge Agreement

 

This Agreement is executed by the following Parties on January 17, 2014, in
Wuxi:

 

Pledgeors (hereinafter collectively referred to as “Party A”):

 

1Liao Yazhong, a citizen of the People’s Republic of China (the “PRC”) with
Identity Card number of 51060219660804649X, owns 60.004% of the share equity of
Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd.;

2Zhang Zhangmei, a citizen of PRC with Identity Card number of
330623196310170189, owns 27.498% of the share equity of Wuxi Kangjiafu Royal
Traditional Investment Management Co., Ltd.;

3Qu Huiwen, a citizen of PRC with Identity Card number of 510602196811076491,
owns 12.498% of the share equity of Wuxi Kangjiafu Royal Traditional Investment
Management Co., Ltd.;

 

and

 

Pledgee (hereinafter referred to as “Party B”): Nanjing Kangjiafu Investment
Consulting Co., Ltd., a wholly foreign-owned enterprise registered in PRC, the
registration number of its legal and valid Business License is 320121400001548
and the legal registered address is Room 102, Unit 19, Nanjing Fenghuang Gang
Business and Trade Recreational Zone, No.1680 Shuanglong Road, Moling Street,
Jiangning District (Jiangning Development Area), Nanjing.

 

Party C: Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd., the
registration number of its legal and valid Business License is 320211000171509
and the legal registered address is 25th floor, No.567-No.569 Jianzhu Xi Road,
Wuxi.

 

In this Agreement, Party A, Party B and Party C are called collectively as the
“Parties” and each of them is called as the “Party”.

 

Whereas:

 

1.Party A consists of all of the shareholders of Wuxi Kangjiafu Royal
Traditional Investment Management Co., Ltd. (hereinafter referred to as “Opco”),
who legally hold all of the share equity of Opco.

 

2.Party B is a wholly foreign-owned enterprise incorporated and existing within
the territory of China in accordance with the law of the People’s Republic of
China, the registration number of its legal and valid Business License is
320121400001548 and the legal registered address is Room 102, Unit 19, Nanjing
Fenghuang Gang Business and Trade Recreational Zone, No.1680 Shuanglong Road,
Moling Street, Jiangning District (Jiangning Development Area), Nanjing.

 



2

 

 

3.Opco is an enterprise incorporated and existing within the territory of China
in accordance with the law of the People’s Republic of China, the registration
number of its legal and valid Business License is 320211000171509 and the legal
registered address is 25th floor, No.567-No.569 Jianzhu Xi Road, Wuxi.

 

4.Party B intends to acquire all of the share equity or assets of Opco. Prior to
the completion of such acquisition, Party A agrees to entrust the management and
operation of Opco to Party B and to sell part of operating assets of Opco to
Party B. In order to protect the interests of Party B, Party A agrees to pledge
the 100% of the share equity of Opco they own to Party B.

 

5.Party B accepts the pledge of the share equity by Party A.

 

Therefore, in accordance with applicable laws and regulations of the PRC, the
Parties hereto reach the Agreement through friendly negotiation on the principle
of equality and mutual benefit and abide by.

 

 

Article 1 Guaranteed Obligations

 

The share equity is being pledged to guarantee all of the rights and interests
Party B is entitled to under all of the following listed agreements by and among
Party A, Party B and Party C:

 

(a) Entrusted Management Agreement, by and between Party A, Opco and Party B on
January 17, 2014, in Wuxi;

 

(b) Exclusive Option Agreement by and among Party A, Opco and Party B on January
17, 2014, in Wuxi;

 

(c) Shareholders’ Voting Proxy Agreement, by and between Party A and Party B on
January 17, 2014, in Wuxi; and

 

(d) Exclusive Technology Service Agreement, by and between Party B and Opco on
January 17, 2014, in Wuxi.

 

Article 2 Pledged Properties

 

Party A pledges, by way of first priority pledge, all of its rights, title and
interest, in, to and under all or any part of:

 



3

 

 

(a)100% of the share equity in Opco;

(b)100% of the registered capital (“Registered Capital”) of Opco;

(c)all investment certificates and other documents in respect of the Registered
Capital of Opco;

(d)all money, dividends, interest and benefits at any time arising in respect of
all the share equity and Registered Capital of Opco; and

(e)all voting rights and all other rights and benefits attaching to or accruing
to the share equity or the Registered Capital of Opco to Party B.

 

Article 3 Scope of Guaranteed Obligations

 

The scope of the guaranteed obligations is all rights and interests Party B is
entitled to in accordance with all the agreements signed by and among Party A
and Party B.

 

Article 4 Pledge Procedure and Registration

 

Party A shall be responsible for, and Opco shall assist Party A in processing
the registration procedures with Administration for Industry and Commerce
concerning the pledged share equity and shall ensure that all other approval(s)
from or registration with relevant PRC authorities is granted or duly secured as
soon as possible.

 

Article 5 Transfer of Pledged Share Equity

 

Party A shall not transfer any of the pledged share equity without the prior
written consent of Party B during the term of this Agreement.

 

Article 6 Representations and Warranties

 

6.1 Pledgeors hereby represent and warrant to the Pledgee that:

 

(a)have all the necessary rights, powers and authorizations to enter into this
Agreement and perform its duties and obligations hereunder;

(b)this Agreement constitutes its legal, valid and binding obligations which are
enforceable pursuant to the terms of this Agreement;

(c)Pledgeors are and will, at all times, during the term of this Agreement, be
the lawful and beneficial owners of the Pledged Share Equity free from pledge or
other encumbrances (other than the Pledge created by this Agreement);

(d)Pledgeors are legally registered shareholders of Opco and have paid up all
the amount of the registered capital of Opco.

 

6.2 Opco hereby represents and warrants to the Pledgee that:

 



4

 

 

(a)it is duly incorporated and validly existing under the laws of the PRC;

(b)it has and will at all times have the necessary power, and has obtained the
necessary approvals and authorizations, to enable it to enter into and perform
its obligations under this Agreement;

(c)its entry into and performance of this Agreement do not and will not violate
any applicable laws, its articles of association or any agreement or document
binding it or its assets; and

(d)this Agreement constitutes its legal, valid and binding obligations which are
enforceable pursuant to the terms of this agreement.

 

Article 7 Covenants

 

7.1 Pledgeors further undertake that they shall:

 

(a)at no time during the term of this Agreement, except with the prior written
consent of the Pledgee, transfer, sell, pledge (other than the pledge created
under this Agreement), encumber or otherwise dispose of the Pledged Share
Equity;

(b)notify the Pledgee immediately of any event that may affect the title of the
Pledgeor in relation to the whole or any part of the Pledged Share Equity under
this Agreement;

 

7.2 Opco further undertakes that it shall:

 

(a)assist the Pledgeor with the completion of this share equity pledge and all
subsequent process required by applicable laws and its articles and association;

(b)enter into any transaction which may materially affect its assets, liability,
operation, shareholders’ share equity or other legal rights (unless such
transaction is relating to its daily operation or has been disclosed to and
agreed upon by Party B in writing).

 

Article 8 Effectiveness, Modification and Termination

 

8.1 This Agreement shall go into effect when it is signed by the authorized
representatives of the Parties with seals affixed;

 

8.2 Upon the effectiveness of this Agreement and unless otherwise agreed upon by
the Parties hereto, neither Party may modify or terminate this Agreement. Any
modification or termination shall be in writing after both Parties’
consultations. The provisions of this Agreement remain binding on the Parties
prior to any written agreement on modification or termination.

 



5

 

 

Article 9 Governing Law

 

The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws and
regulations of PRC.

 

Article 10 Liability for Breach of Agreement

 

Upon the effectiveness of this Agreement, the Parties hereto shall perform their
respective obligations under the Agreement. Any failure to perform the
obligations stipulated in the Agreement, in part or in whole, shall be deemed as
breach of this Agreement and the breaching party shall compensate the
non-breaching party for the loss incurred as a result of the breach.

 

Article 11 Settlement of Dispute

 

The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to Shanghai
International Economic and Trade Arbitration Commission (the “SHIAC”) in
Shanghai in accordance with its rules then in effect. The arbitration shall take
place in Shanghai. The arbitration award shall be final, conclusive and binding
upon both parties.

 

Article 12 Severability

 

12.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.

 

12.2 In the event of the foregoing paragraph, the Parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.

 

Article 13 Miscellaneous

 

13.1 The headings contained in this Agreement are for the convenience of
reference only and shall not in any other way affect the interpretation of the
provisions of this Agreement.

 

13.2 The Agreement shall be executed in Seven (7) copies, both in Chinese and
English. Each party holds one Chinese and one English original, and the
remaining shall be kept for completing relevant procedures. Each copy shall have
equal legal force, and both the English version and Chinese version shall have
the same effect.

 



6

 

 

IN WITNESS HEREOF, the Parties hereto have executed this Agreement on the date
described in the first page.

 

 

Party A:

 

Liao Yazhong

 

(Signature) : /s/ Liao Yazhong

 

 

Zhang Zhangmei

 

(Signature) : /s/ Zhang Zhangmei

 

 

 

Qu Huiwen

 

(Signature) : /s/ Qu Huiwen

 

 

 

 

Party B: Nanjing Kangjiafu Investment Consulting Co., Ltd.

 

(Seal)

 

Authorized representative:

(Signature): /s/ Liao Yazhong

 

 

 

Party C: Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd.

 

(Seal)

 

Authorized representative:

(Signature): /s/ Liao Yazhong

 



7

